Citation Nr: 0900033	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-39 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.


FINDINGS OF FACT

1.  In January 1997, the RO denied the veteran's claim for 
service connection for PTSD.  The veteran did not appeal.  

2.  Evidence received since the January 1997 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's January 1997 decision; the claim for service connection 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1997 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD.  The 
basis of this denial was that there was no evidence submitted 
by the veteran that would permit verification of the 
veteran's account of his stressful experiences.  The veteran 
was notified of this decision and of his appellate rights by 
a letter dated that same month.  He did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the veteran's PTSD 
at the time of the January 1997 rating decision consisted of 
the veteran's service medical records; VA treatment records 
from June 1996 to July 1996 showing diagnoses of PTSD and 
noting generally that the veteran had flashbacks of 
experiences in Vietnam; private counseling reports from W.T. 
noting that the veteran had PTSD with reoccurring nightmares 
associated with Vietnam; and a June 1989 VA examination for 
PTSD that showed the veteran had nightmares and flashbacks.  
The RO determined that service connection for the veteran's 
PTSD was not warranted because there was no evidence 
submitted by the veteran that would permit verification of 
the veteran's account of his alleged stressful experiences.

Evidence related to the PTSD claim received since the January 
1997 rating decision consists of VA medical records from 
November 1999 to June 2006; private psychiatric treatment 
records from Austin State Hospital dated January 1999 showing 
that the veteran was diagnosed as having PTSD due to seeing 
death and wounded soldiers and knowing that a friend died on 
a helicopter mission that he should have been on; statements 
from the veteran that while in Vietnam he saw many people 
dead and wounded while serving in a hospital and he saw a 
little boy shot; and a March 2007 formal finding from the RO 
stating that the information provided by the veteran of 
inservice stressful events were insufficient to send to JSRRC 
and/or to research the case for a Marine Corps record.  

The evidence of record since the January 1997 decision is 
new; however, it is not material.  The VA and private 
treatment records submitted following the January 1997 
decision show psychiatric treatment for PTSD, but the records 
do not provide specific information necessary to verify a 
stressful event.  Likewise, the veteran's statements, though 
they provide a general description of his stressors, are not 
stuffiest in order to submit for verification as shown in the 
March 2007 formal finding.  While the evidence associated 
with the record since the January 1997 decision is new, it is 
not material within the meaning of 38 C.F.R. § 3.156(a) 
because they do not relate to an unestablished fact necessary 
to substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  The record still 
lacks evidence sufficient to verify the veteran's account of 
his stressful experiences.  

Accordingly, the Board finds that the evidence received 
subsequent to the January 1997 decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2004.

In this case, the notice letter provided to the appellant in 
November 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A VA examination is not 
required in this case because the appellant has not submitted 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The claim for service connection for PTSD is not reopened, 
and the appeal is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


